Citation Nr: 0422122	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an earlier effective date than March 1, 
2000 for a total rating based on individual unemployability 
due to service-connected disability.  

2.  Entitlement to an earlier effective date than March 1, 
2000 for a 70 percent disability rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to February 
1970.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico which denied the claim for a earlier 
effective date for an increased rating for post-traumatic 
stress disorder (PTSD) and the grant of a total rating based 
on individual unemployability due to service connected 
disability (TDIU).  

In response to the October 2000 rating decision which 
assigned an effective date of March 1, 2000 for the grant of 
TDUI and a 70 percent rating for PTSD the veteran's 
representative filed a March 2001 claim for an effective date 
of March 18, 1999 for the 100 percent rating based in TDIU 
and the 70 percent rating for PTSD.  In January 2002 the RO 
denied an earlier effective date for TDIU and the 70 percent 
rating for PTSD.  In July 2002 the veteran submitted his 
notice of disagreement with the effective date of TDIU and 
with the 70 percent rating for PTSD.  In October 2002 the RO 
issued a statement of the case as to the effective dates of 
the TDIU and the 70 percent rating for PTSD.  The RO also 
sent a letter to the veteran in October 2002 explaining that 
his July 2002 notice of disagreement with the 70 percent 
rating assigned in the October 2000 rating decision was 
untimely.  The veteran in October 2002 submitted his 
substantive appeal and listed the issues as those listed in 
the statement of the case, but also again disagreed with the 
70 percent rating for PTSD.  The Board of Veterans' Appeals 
(Board) interprets the statement of the veteran as a claim 
for an increased schedular rating for PTSD.  As the claim has 
not been developed or certified for appellate review it is 
referred to the RO for appropriate action.  

In February 2003 the veteran appeared and gave testimony 
before a Decision Review Officer at the RO.  The veteran 
raised a claim for clear and unmistakable error (CUE) in the 
October 2000 rating decision which granted a 70 percent 
rating for PTSD.  The RO adjudicated the claim of CUE in the 
October 2000 rating decision in a July 2003 rating decision.  
The veteran was notified that his claim of CUE was denied by 
the RO in a July 2003 letter.  The claims folder does not 
contain a notice of disagreement with the July 2003 rating 
decision.  For that reason the Board concluded the issue is 
not currently in appellate status.  38 C.F.R. §§ 20.200, 
20.201, 20.202 (2003).  


FINDINGS OF FACT

1.  The veteran filed a formal application for VA benefits in 
March 1970.  

2.  The RO granted service connection for a 
psychophysiological disorder in an October 1970 rating 
decision.  

3. The February 1, 1999 VA medical record  requesting 
treatment for a psychiatric disorder is an informal claim for 
an increased rating for the veteran's service-connected 
psychiatric disorder and TDIU.  

4.  On February 1, 1999 it was factually ascertainable that 
the veteran's service-connected psychiatric disorder resulted 
impairment of mood, work, family relationships due to such 
symptoms as suicidal ideation, panic and depression and 
difficulty in adapting to stressful circumstances.  The 
symptoms of PTSD were of such severity the veteran was 
unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of February 1, 
1999 for the grant of a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) 
(2003).  

2.  The criteria for an earlier effective date of February 1, 
1999 for the grant of TDIU have been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the veteran 
filed his notice of disagreement will the effective date 
assigned in the October 2000 decision of the RO in March 
2001.  The RO responded in December 2001 and sent the veteran 
a letter informing him of the provisions of the VCAA and 
explaining VA's duty to assist him.  The RO then 
readjudicated the claim for an earlier effective date in the 
January 2002 rating decision.  The RO issued a statement of 
the case to the veteran in October 2002.  

The Board of Veterans' Appeals (Board) has concluded the RO 
cured any defect in the prior notice to the veteran.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
No further actions to assist the veteran in developing his 
claims are required.  

The veteran did not identify any other relevant records.  VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  The effective date of an 
award of increased disability compensation is the earliest 
date that it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year thereof. Otherwise, it is the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2002).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2003).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1) (2003).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2003).

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unemployable by reason of service- connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a) (2003).  

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking or 
mood, due to such symptoms, as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440 
(2003).  

Factual Background and Analysis.  The veteran is seeking 
earlier effective dates for the grants of the 70 percent 
rating for PTSD and TDIU.  The controlling factors for the 
assignment of the effective dates for ratings are the date of 
receipt of claim and the date it became factually 
ascertainable that an increase in disability occurred.  
38 C.F.R. § 3.400(o)(1) (2003).  The Board has reviewed the 
evidence to determine first the date of claim, and second 
when it was factually ascertainable that the veteran was 
totally disabled due to his service-connected disability and 
met the criteria for a 70 percent rating for PTSD.  

When as in this case, the veteran has previously filed a 
formal claim for benefits a report of hospitalization or 
outpatient treatment may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2003).  The veteran originally 
filed his formal claim for VA benefits in March 1970.  
Service connection was granted for a psychophysiological 
disorder in an October 1970 rating decision.  The veteran 
subsequently filed claims for increased ratings in June 1972, 
July 1972 and in October 1972 raised a claim for TDIU.  The 
RO adjudicated those claims in August 1972, February 1973 and 
March 1973 and notified the veteran of the rating decisions 
adjudicating his claims in February and March 1973.  The 
veteran did not file a notice of disagreement with those 
rating decisions.  They became final.  38 C.F.R. § 3.104, 
19.153(1972).  

The RO received records of the veteran's hospitalization in 
August 1973 for treatment of an anxiety reaction.  The RO 
accepted the August 1973 VA records of hospitalization as an 
informal claim for an increased rating.  The RO denied an 
increased rating in a September 1973 rating decision.  The 
veteran was notified his claim for an increased rating was 
denied by the RO in a September 1973 letter.  In September 
1973 the veteran requested that VA re-evaluate him.  The RO 
denied the claim for an increased rating in a January 1974 
rating decision and informed the veteran by letter, the same 
month, his claim had been denied.  The veteran failed to 
report for a routine VA examination and the RO in a September 
1974 rating decision reduced the evaluation to zero percent 
for schizophrenia.  In November 1974 the veteran indicated 
his willingness to report for examination.  A VA examination 
was conducted in November 1974.  Based on the VA examination 
report, the RO in a December 1974 rating decision assigned a 
10 percent rating for schizophrenia.  A December 1974 award 
letter informed the veteran of the rating decision.  The 
veteran did not file a notice of disagreement with the 
December 1974 rating decision.  The rating decisions in 1974 
became final.  38 C.F.R. § 3.104, 19.153.  

The next communication from the veteran to VA about his 
service-connected disabilities is a March 10, 1999 statement 
in support of claim requesting his schizophrenia be re-
evaluated.  The veteran indicated he was not working due to 
his condition.  

The veteran listed the following treatment records in his 
March 1999 claim.  He reported treatment in the 1970's at the 
VA Medical Centers in Clarksburg and Bay Pines, civilian 
counseling by an unknown individual in the 1980's and recent 
treatment at the VA in El Paso.  

The veteran's VA outpatient treatment records from El Paso 
reveal he spoke with a VA social worker on February 1, 1999.  
He told her he was being fired from his job, he was having 
difficulty sleeping, and recently had spent 15 days without 
getting out of bed.  He was unable to get along with people.  
He had been married three times.  He ate constantly, became 
anxious after leaving home for 15 minutes and had crying 
spells.  If it was not for his children he would rather be 
dead.  

The Board construes the February 1, 1999 VA treatment record 
as a claim for an increased rating and TDIU.  The Court has 
held that each informal claim for a rating increase included 
a claim for the highest rating possible.  Norris v. West, 
12 Vet. App. 413 (1999).  In Roberson v. Principi, 251 F. 3d 
1378 (2001) the United States Court of Appeals for the 
Federal Circuit held that when a veteran submits evidence of 
a medical disability and makes a claim for the highest rating 
possible and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of section 3.155(a) has been met and VA must 
consider TDIU.  

The Board has concluded that the February 1, 1999 VA 
outpatient treatment record meets both the requirements to be 
considered an informal claim and demonstrates the veteran's 
symptoms of PTSD met the criteria for a 70 percent rating for 
PTSD and TDIU.  

In the recent case of Mauerhan v. Principi, 16 Vet. App. 436 
(2002) the Court addressed the issue of the criteria for 
rating disability due to PTSD.  The Court noted the phrase 
"such symptoms as" by definition means "for example" or 
like or similar to."  See WEBSTER'S NEW WORLD DICTIONARY 
(3rd. coll.ed 1988) 1337.  The use of the term "such as " 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Accordingly, any suggestion that the Board was required, in 
complying with regulation, to find the presence of all, most, 
or even some, of the enumerated symptoms is unsupported by 
reading of the plain language of the regulation.  The Court 
stated that if the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will assigned.  The veteran reported in February 1999 
both occupational and social impairment.  He was being fired 
and had been married three times.  He was unable to deal with 
frustration demonstrating an inability to deal with stressful 
circumstances.  He panicked when he left his home.  His 
depressed mood was demonstrated by crying spells and an 
inability to get out of bed for a period of 15 days.  He 
indicated if he did not have children he would rather be 
dead, indicating he had considered suicide.  Clearly the 
February 1, 1999 interview with the VA Social Worker 
demonstrates symptoms creating deficiencies in such areas as 
work, family relationships and mood resulting in impairment 
of occupational and social functioning.  

The 70 percent rating assigned as of February 1, 1999 meets 
the criteria for a schedular rating for TDIU.  The evidence 
in the claims folder including records from the 1970's 
indicates the veteran had difficulty maintaining employment.  
His inability to get out of bed for 15 days would make him 
unemployable.  The Board has concluded the evidence in the 
claims folder on February 1, 1999 supported the grant of 
TDIU.  

The veteran has submitted statements from a private 
physician, Dr. G and his former spouse.  They indicate the 
veteran was disabled as early as 1989.  These statements were 
submitted in May 2003.  The Court has made it clear that the 
question of when an increase in disability is factually 
ascertainable is answered by the Board based on the evidence 
in a veteran's VA claims folder.  See Quarles v. Derwinski, 
3 Vet. App. 129, 135 (1992): "evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  See also Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992): "the Board was required under statute 
and regulation to evaluate the evidence of record dating back 
to . . . the date one year before the claim's filing to 
determine whether the veteran's unemployability due to 
service-connected disabilities was ascertainable within the 
year before he submitted his formal claim.  See also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994) [citing Quarles] and Hazan 
v. Gober, 10 Vet. App. 511, 518 (1997); see also VAOPGCPREC 
12-98.  The Court has ruled that VA has constructive notice 
of records generated by VA and therefore they are considered 
part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  There is no such provision for private medical 
records or statements which were not in the claims folder at 
the time in question and therefore not considered part of the 
record until they are submitted and received by VA.  

There are no records of treatment during the period from 
February 1, 1998 to February 1, 1999 which demonstrate the 
veteran was unemployable or met the criteria for a 70 percent 
rating for PTSD.  Based on the veteran's statements the Board 
has concluded he did not seek treatment for a period dating 
from sometime in the 1980's until 1999.  

The evidence supports the grant of an earlier effective date 
of February 1, 1999 for the 70 percent rating for PTSD and 
the grant of TDIU.  


ORDER

An earlier effective date for the assignment of a 70 percent 
rating for PTSD of February 1, 1999 is granted, subject to 
regulations governing the award of monetary benefits.  

An earlier effective date for TDIU of February 1, 1999 is 
granted, subject to regulations governing the award of 
monetary benefits.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



